Mr. Justice McGowan,
dissenting. I have not been able to concur with my brethren in this case, and I think its importance requires that I should make a short statement of the grounds of my dissent. The facts are so fully and carefully stated in the Circuit decree, that it is not necessary to do more *312than give in general terms the relations of the parties and the ■character of the issue.
Solan A. Durham, John D. McLucas and William Evans did a mercantile business at Marion under the name and style of “S. A. Durham & Co.” Durham purchased the goods, made sales and was generally the active member, McLucas was the bookkeeper, and Evans took no active part in conducting the business. During the year 1869, one Asa L. Evans, who was the administrator of the estate of one Gibson, and member of another mercantile firm known as “ Evans & McRae,” deposited with the firm of S. A. Durham & Co., money which he had in his hands belonging to the estate of Gibson, viz., on April 26th, $450, and on June 22d, $1,076.57, and received therefor certificates of deposit from the firm in his own name, which stated that the deposits should bear interest at the rate of seven per cent, per annum, and be subject to the draft of Asa L. Evans at three days’ notice. This transaction was had with Durham, the active member, who certainly had notice that the money deposited belonged to the estate of Gibson, and he claimed that McLucas also had such notice, but this McLucas denied. On March 11th, 1872, the said Asa L. Evans let the firm have the further sum of $1,000, for which he took the note of the firm, bearing interest at the rate of one per cent, per month. During all this time Asa L. Evans individually and Evans & McRae were running up a considerable account with S. A. Durham & Co., less, however, than the aggregate amount of the aforesaid deposits and note by about the amount of $700, but no settlement was made, the charges on both sides remaining open on the books of the firm.
Matters were standing in this condition on February 1st, 1873, when the firm of S. A. Durham & Co. was dissolved, the plaintiff, McLucas, agreeing to purchase the interest of the other partners, assuming all the liabilities of the firm and receiving an assignment of all the assets belonging to the same. This contract of dissolution was by deed executed by all the parties. It is long, containing many stipulations and mutual agreements, and among others that “ the said McLucas further *313assumes all the liabilities incurred by the said firm of S. A. Durham & Co. since September 1st, 1868.”
Afterwards, the said Asa L. Evans, being pressed by those interested in the Gibson estate of which hé was administrator, transferred the aforesaid certificates of deposit and note to the clerk of the court in discharge of his liabilities as administrator, and action was brought on them against the members of the late firm of S. A. Durham & Co. To this action McLucas, who had assumed the liabilities of the concern, pleaded as a discount the accounts of Asa L. Evans and of Evans & McRae, alleging that Evans before the transfer had expressly agreed that the matter should be set off, one against the other. The counterclaim was allowed to the extent of the note and interest, but not as to the certificates of deposit, which were recovered and judgr ment rendered for the sum of $2,362.47, which according to the terms of the deed of dissolution is a liability of McLucas alone.
Asa L. Evans and Evans & McRae turned out to be insolvent, and the accounts of S. A. Durham & Co. against them, worthless, and the plaintiff, McLucas, brought this action against his late partners, Solon A. Durham, and John G. Blue as executor of William Evans (who had died in the meantime), alleging that he purchased their shares in the firm with the belief and upon the understanding of all the parties, that the accounts against Asa L. Evans and Evans & McRae would- upon settlement, be discounted against the certificates of deposit, leaving really due in that regard, only about $700, instead of the large amount recovered as above stated, and praying that the defendants should be ordered, notwithstanding the terms of the deed of dissolution, “ to satisfy said judgment and for such other relief as the court might think just,” &c. The defendants insisted upon the terms of dissolution, alleged that McLucas knew as much of the condition of the business as they did, and that the contract was fair, without fraud, misrepresentation, concealment or deception of any kind.
It was referred to the master to state the facts, and the testimony is all printed in the brief. Judge Kershaw dismissed the complaint, saying that “ There was no distinct agreement between A. L. Evans and the firm that his account and that of Evans & *314McRae should be allowed as a discount against the said deposits, but the plaintiff and the defendant S. A. Durham supposed and believed, at the time of the dissolution, that they would be so allowed as discounts, and the statement exhibited to William Evans was based upon that assumption and he sold his interest upon that basis. They were all equally mistaken in this belief, and there were no circumstances of fraud, misrepresentation, concealment or deception upon either part. Upon these facts I conclude as matter of law that the plaintiff is not entitled to the relief demanded. * * * One of the grounds upon which the plaintiff claims relief is the want of notice of the trust affecting the money deposited; that S. A. Durham had notice and did not communicate the same to him; that it was Durham’s duty to inform him, and his failure to do so led to his assumption of a liability in his contract of dissolution far in excess of that he supposed he did. If there had been such concealment, plaintiff’s case would have been very strong against Durham. I have been constrained to find that plaintiff had notice of the trust,” &c.
From this decree the plaintiff appeals to this court upon various grounds. The first four exceptions complain of error -on the part of the Circuit judge in his findings of fact: First, that McLucas, the plaintiff, had notice that the money for which the certificates of deposit were given, belonged to the estate of Gibson; and, second, that there was no express agreement with Asa L. Evans that his account and that of Evans & McRae should be set off against the deposits. In a “ chancery case ” it is the duty of the Circuit judge to decide the facts, and when, after weighing the testimony, he has done so, this court, for obvious reasons, is disinclined to disturb his conclusions. It is possible that in the exercise of his judgment the Circuit judge may err, but the same thing may be said also of this court, and indeed of all human. tribunals; but it concerns the interest of the community that there should be an end of litigation, and it has been found wise, upon the whole, to take as conclusive the honest judgment of the tribunal appointed to make the decision, only reserving the right to review and reverse in cases of plain error, or flagrant injustice.
*315The rule was very satisfactorily stated by'Mr. Justice Mclver in the unreported case of Gary v. Burnett, 16 S. C. 633: “Before this court will reverse the findings of fact by a Circuit judge, even where based upon written testimony, we must be satisfied that the clear result of undisputed testimony points manifestly to a different conclusion from .that reached by the Circuit judge. Where the testimony is conflicting and the Circuit judge has, upon weighing it, reached a conclusion which can be supported by the testimony, we will not interfere, although there may be other testimony in the case pointing to a different conclusion. We are not to substitute our judgment for that of the Circuit judge as to the comparative weight of the testimony. It is only where there is no testimony to support his conclusion, or where manifest error is shown, that this court will undertake to overrule a finding of fact by a Circuit judge.”
I have carefully read the testimony in this case, and can not say that there is no testimony to support the conclusion of fact reached by the judge. On the contrary, I think his conclusion may very well be supported by a review of all the testimony. I agree with him that the testimony did not make out an express agreement that the accounts and the deposits should be set off, one against the other pro tanto. Even the plaintiff himself, in his testimony, used no expression stronger than “understanding,” which is a vague term, and does not necessarily mean a distinct contract between parties. It seems to me probable that all the parties took it for granted that such would be the result. Evans certainly did when he deferred a settlement on the ground, “ that the firm would owe him a balance on settlement,” but as Asa L. Evans was not then known to be insolvent, they did not think it necessary that there should be an express contract on the subject. It is true that Durham & Co. contracted no liability in terms with the estate of Gibson, but they did to Asa L. Evans, with the knowledge that the money he deposited belonged to that estate, and their liability to the estate was the incident and legal result of that transaction.
The facts being considered settled, as found by the judge, it does not seem to me that there was error in the law as held by him. The general rule undoubtedly is, that a mistake in law *316furnishes no ground for relief, as all persons must be presumed to know the law. It is not necessary to go into the vexed question, whether the court will undertake, in a certain class of cases, to grant relief for á mistake as distinguished from mere ignorance of the law. I cannot distinguish this case from that of Keitt v. Andrews, 4 Rich. Eq. 349, cited by the Circuit judge. In that case the parties had agreed upon the settlement of an estate and had actually settled upon the basis of an erroneous construction of a will. Upon bill filed to correct the settlement, confessedly erroneous, the court refused relief, and I do not think it necessary in this case to say more than to cite and adopt what was said by Chancellor Dargan, in pronouncing what was made the unanimous judgment of the old Court of Appeals in Equity:
“ Is there any authority which goes so far as to say that a. party is entitled to relief from a mistake of law when there is no fraud, misrepresentation, management or undue influence, and where the mistake was simply his own erroneous construction of a will or deed ? In this case the parties seeking relief had the will before them. They were familiar with its provisions. The defendant did not seek, in any way, to impose their construction of it upon the complainant. It does not appear that they expressed any opinion as to its proper construction. * * *■ Where one interested in a will undertakes to construe it for himself, and construes it erroneously, or adopts the erroneous construction of another, and predicates a settlement and discharge on such construction, he is not entitled to open the settlement in consequence of such errors. He must abide the consequences of his misconstruction, provided of course there is no-fraud, management or undue influence employed to inveigle him into the settlement. The case is not materially altered where both parties have fallen into the same error. A misconstruction,, like that made out in this case, is rather an error of the judgment, than a mistake either of the law or of fact. The simple misconstruction of a will or deed, where there is no fraud or circumvention, cannot be regarded in any point of view as coming within the scope and authority of those cases where mistakes of *317law, in contradistinction to ignorance of law, have been considered as affording grounds for relief,” &c.
In this case McLucas certainly agreed to pay all the liabilities of the concern. Whether the claim of the Gibson estate was one of these liabilities was a pure question of law, as to which the parties assumed to act on their own judgment. If they had taken advice they might have been correctly informed. It seems to me only another form of stating the same proposition to say, that the parties understood, as a matter of fact, that there was only due $700 on the deposits of Asa L. Evans. In the case of Cuningham v. Cuningham, [next succeeding this,] this court refused to reform a deed of land which was clearly executed under a. mistake as to the proper construction of a will. The difference between ignorance and mistake of law seems to me to be very shadowy, and I find that if the court undertakes to give relief in eases of alleged mistake of law, made by parties relying on their own judgment, the result will be to introduce great confusion and uncertainty as to the rights of parties. I think the judgment below should be affirmed.*
Judgment reversed.
A petition was filed for the rehearing of this case. By order dated May 30th, 1884, this petition was refused.

 This completes the cases heard at April Term, 1883. — Reporter.